DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claim 15-18, 20-28, and 30-33 in the reply filed on 11/18/2022 is acknowledged.
Non-elected claims have been canceled via amendment submitted 10/26/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“extrusion device” in claim 15.
“delivery device” in claim 15.
“web forming device” in claim 15.
“washing device” in claim 15.
“wash liquor application device” in claim 15.
“dewatering device” in claim 15.
“means for collection” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, 20-28, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, claim 15 recites “a wash liquor application device” which has been interpreted under 35 U.S.C. §112(f). However, the specification and drawings contain no description of the structure of the wash liquor application device. As the scope of the wash liquor application device cannot be ascertained, claim 15 is rejected under 35 U.S.C. (b).
Claims 16-18, 20-28, and 30-33 are rejected as depending from an indefinite claim.

Claims 20, 21, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the preamble “the device of claim 19” in line 1. However, claim 19 has been canceled. For the purposes of examination claim 20 is interpreted as depending from claim 15.
The term “adequate” in claim 20 is a relative term which renders the claim indefinite. The term “adequate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 21, 31, and 32, which depend from claim 20, also contain the term “adequate” but as the term if further limed by a numerical range, claims 21, 31, and 32 are only rejected as depending from an indefinite claim.
Claims 21, 31, and 32 depend from claim 20, directly or indirectly, and are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-18, 20-24, 27, 28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US20050056956) as evidenced by Strandqvist (US20180363177).

In reference to claim 15:
Zhao discloses a device for manufacturing cellulose-based webs which are directly formed from lyocell spinning solution (paras0027; Fig. 3) comprising: 
a. an extrusion device capable of extruding and extending a plurality of lyocell solution threads, arranged in one or more rows to form a curtain (step b; para 0025), 
b. a first washing zone comprising a delivery device capable of delivering a first wash liquor to the lyocell solution threads directly after extension and prior to web formation, whereby partially coagulated cellulose filaments may be formed (abstract step c; Fig. 3 numeral 16), 
c. a web forming zone comprising a web forming device onto which the partially coagulated filaments may be laid to form a web, wherein the web forming device has porosity sufficient to allow a gas stream and the first wash liquor to be extracted (para 0027, “the washed and squeezed web travels with the collector surface 14 through a zone heated…and vacuumed… At least one gutter 40 is attached to vacuum duct to guide the penetrated solution back to the nonwoven web” The use of a vacuum through the collector and a return gutter indicates the device has porosity sufficient to allow a gas stream and first wash liquor to be extracted), 
d. a second washing zone with a washing device that includes multiple washing modules, wherein each washing module comprises a wash liquor application device capable of applying a second wash liquor to the web as a uniform, closed liquor curtain over the full width of the web at a controlled rate and temperature and of sufficiently low force in such a way as not to damage the web and the coagulated filaments (steps e, f, and g; Fig. 3, numerals 19 and 20, alternatively numeral 35) and wherein each washing module further comprises a dewatering device (para 0031), and 
e. means for collection of the washed web or transferring the web directly to further processing stages (the web is winded up as roll 41)(para 0027).
Zhao does not disclose wherein the dewatering device is capable of at least partially dewatering the web, and wherein the device can operate at line production speeds from 5 m/min to 1000m/min. However, as evidenced by Strandqvist, maximizing production while minimizing damage is a known goal of manufacturing in the relevant art. See MPEP 2144.05(II)(B). Strandqvist discloses a patterned hydroentangled nonwoven sheet (abstract). Strandqvist further disclose achieving significant speeds, e.g. 2-10 m/sec, while avoiding damage to the sheet material (para 0060). Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

In reference to claim 16:
In addition to the discussion of claim 15, above, Zhao further discloses wherein the delivery device is capable of applying the first wash liquor to the lyocell solution threads prior to web formation by nozzles (two sets of jet heads 15 shoot high pressure/speed hydro jets 16…to coagulate/regenerate and entangle the cellulose microfibers)(para 0027).

In reference to claim 17:
In addition to the discussion of claim 15, above, Zhao further discloses wherein permeability of the web forming device enables passage of the gas stream and the first wash liquor (para 0027).

In reference to claim 18:
In addition to the discussion of claim 15, above, wherein the washing device operates in counter-current mode with the second wash liquor added at a furthest downstream washing module (claim 8; Fig. 3).

In reference to claim 20:
In addition to the discussion of claim 19, above, Zhao further discloses wherein the dewatering device in each washing module is positioned downstream of the wash liquor application device at a distance sufficient to enable adequate residence time per wash module for the second wash liquor to act (Fig. 3, vacuum drum)(as the method of Zhao is designed to utilize the wash liquor, it would have been apparent that the distance must be sufficient to enable adequate residence time, otherwise Zhao would not properly operate for the intended purpose).

In reference to claim 21:
In addition to the discussion of claim 20, above, Zhao does not disclose wherein the adequate residence time per washing module is from 0.06 to 120 sec. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

In reference to claim 22:
In addition to the discussion of claim 15, above, Zhao further discloses wherein all washing modules of the washing device show essentially the same design and the same residence time per washing module (steps e, f, and g; Fig. 3, numerals 19 and 20; as the surface is rotating at the same speed across the surface the residence time under each nozzle 19 will be the same).

In reference to claim 23:
In addition to the discussion of claim 15, above, Zhao further discloses wherein the second wash liquor is recirculated inside one or more of the washing modules to increase wash liquor solvent concentration (gutters 40 and 42).

In reference to claim 24:
In addition to the discussion of claim 15, above, Zhao further discloses further comprising a device for the in-line hydroentanglement to the web (para 0012).

In reference to claim 27:
In addition to the discussion of claim 20, above, Zhao does not disclose wherein the first and second wash liquor are the same. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

In reference to claim 28:
In addition to the discussion of claim 15, above, Zhao does not disclose wherein the first and second wash liquor are different. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

In reference to claim 30:
In addition to the discussion of claim 17, above, Zhao does not disclose wherein the passage of the gas stream and the first wash liquor occurs between 4,000 and 15,000 m3/m2/h at lOOPa pressure difference. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

In reference to claim 31:
In addition to the discussion of claim 21, above, Zhao does not disclose wherein the adequate residence time per washing module is from 0.12 to 12 sec. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

In reference to claim 32:
In addition to the discussion of claim 31, above, Zhao does not disclose wherein the adequate residence time per washing module is from 0.24 to 6 sec. However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114.II). As applied to the instant application, the prior art teaches all of the positively recited structure of the claimed apparatus and meets the claimed intended use.

Claim(s) 25, 26, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Strandqvist as applied to claim 15, above, and further in view of White (US20090186189).

In reference to claim 25:
In addition to the discussion of claim 15, above, Zhao does not disclose further comprising a device for admixing material to the web by dissolving or dispersing said material in the fluid of a hydroentanglement step. However, this is taught by White. White teaches a process of making a hydroentangled product from cellulose fibers (title, abstract). White further teaches that admixing additional materials, such as fire-retardant products to the web by dissolving or dispersing the material in the hydroentanglement fluid allows the materials to be more intimately incorporated into the web (paras 0034-0037). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to admix a material to the web by dissolving or dispersing said material in a fluid of a hydroentanglement step, as taught by White, in order to obtain a process for applying additional materials, such as fire-retardants, wherein the added materials are more intimately incorporated in the web.

In reference to claims 26 and 33:
In addition to the discussion of claim 15, above, Zhao does not disclose wherein the device comprises a component that is capable of attaching to one or both sides of said web on a layer of a further material (claim 26) or wherein the further material is selected from the group consisting of a fiber-, film- or web-layer. However, this is taught by White. White teaches a process of making a hydroentangled product from cellulose fibers (title, abstract). White further teaches attaching to said web on one or both sides a layer of a further material, especially a fiber-, film- or web-layer to produce a composite material having various properties, such as flame retardant materials (paras 0040-0043). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of White by attaching a further material on one or both sides of the web in order to obtain a process for making a composite with flame-retardant properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742